                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

 RAMON BOYCE, et al.,                  :
              Plaintiffs,
        v.                                      Case No. 3:19-cv-181
                                       :
 CITY HALL FOR SPRINGFIELD,                     JUDGE WALTER H. RICE
 OHIO, et al.,
                                       :
              Defendants.




       ORDER TERMINATING ALYSHIA COOK, SHAQUEETA TERRELL
       AND QUIANA BOYCE AS PARTIES; DISMISSING CERTAIN CLAIMS
       WITH PREJUDICE; SERVICE TO ISSUE TO ONLY TO DEFENDANTS
       DERIC NICHOLS AND BRIAN PEABODY; TERMINATING ALL OTHER
       DEFENDANTS AS PARTIES TO THIS LAWSUIT




      On April 28, 2021, the Court issued a Decision and Entry, Doc. #20,

adopting in part and rejecting in part the Magistrate Judge’s Report and

Recommendations on his initial screening of the Amended Complaint. The Court

dismissed certain claims with prejudice and others without prejudice. This Order is

a follow-up to the April 28, 2021, Decision and Entry and must be read in

conjunction with it.

                                           A.

      In its April 28, 2021, Decision and Entry, the Court noted that, although

there were four Plaintiffs who were proceeding pro se, only Plaintiff Ramon Boyce

had filed an application for leave to proceed in forma pauperis. The Court gave the
other three pro se Plaintiffs—Alyshia Cook, Shaqueeta Terrell and Quiana Boyce—

21 days to either file motions for leave to proceed in forma pauperis or to pay the

filing fee. They were advised that failure to do so may result in the dismissal of

their claims. Doc. #20, PageID#208.

      Given that these three Plaintiffs failed to comply with the Court’s Order, the

Court now DISMISSES all claims brought by Plaintiffs Alyshia Cook, Shaqueeta

Terrell and Quiana Boyce and TERMINATES them as parties to this lawsuit.

                                           B.

      In the April 28, 2021, Decision and Entry, the Court dismissed the majority

of Plaintiffs’ claims without prejudice. It gave Plaintiffs 45 days to seek leave to

file a Second Amended Complaint to cure certain pleading deficiencies if they could

do so within the bounds of Fed. R. Civ. P. 11. Plaintiffs, however, have failed to

file a motion within the time allotted. As such, the following claims, which were

previously dismissed without prejudice, are now DISMISSED WITH PREJUDICE:

          •   42 U.S.C. § 1983 procedural due process claims brought against
              various defendants in their individual capacities (Count I);
          •   42 U.S.C. § 1983 claims asserted against Sheriff Deborah Burchett
              and Deputy Brian Melchi in their individual capacities (Count I);
          •   42 U.S.C. § 1983 municipal liability claims (Count II)
          •   42 U.S.C. § 1983 conspiracy claim (Count III); and
          •   42 U.S.C. §§ 1985 and 1986 conspiracy claims (Count IV)


      The Court also previously dismissed without prejudice the malicious

prosecution claim asserted by Plaintiff Ramon Boyce in Count I, because his direct


                                           2
appeal was still pending. That claim is now also DISMISSED WITH PREJUDICE,

given that the United States Supreme Court has recently denied his petition for

writ of certiorari. See Boyce v. Ohio, No. 20-7271, --S. Ct. --, 2021 WL 1602698

(April 26, 2021).

                                        C.

      In light of the foregoing, only two claims remain: (1) the § 1983 Fourth

Amendment claim brought against Officer Deric Nichols in his individual capacity,

stemming from the February 28, 2017, traffic stop of Ramon Boyce; and (2) the

§ 1983 Fourth Amendment claim brought against Officer Brian Peabody in his

individual capacity, stemming from the June 21, 2017, traffic stop of Ramon

Boyce.

      The Clerk of Court is DIRECTED to issue service only to Defendants Deric

Nichols and Brian Peabody. Plaintiffs Quiana Boyce, Alyshia Cook and Shaqueeta

Terrell are TERMINATED as parties to this action. All Defendants other than Deric

Nichols and Brian Peabody are also TERMINATED as parties to this action.



                                                                   (tp - per Judge Rice
Date: July 8, 2021                                                 authorization after his review)
                                      WALTER H. RICE
                                      UNITED STATES DISTRICT JUDGE




                                         3
